Case 1:18-cv-00224-CFC-CJB Document 222 Filed 04/06/20 Page 1 of 4 PageID #: 14797




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  VIIV HEALTHCARE COMPANY,                  )
  SHIONOGI & CO., LTD. and VIIV             )
  HEALTHCARE UK (NO. 3) LIMITED,            )
                                            )
                       Plaintiffs,          )
                                            )
         v.                                 )     C.A. No. 18-224 (CFC) (CJB)
                                            )
  GILEAD SCIENCES, INC.,                    )
                                            )
                       Defendant.           )

                  LETTER TO THE HONORABLE CHRISTOPHER J. BURKE
                       FROM JACK B. BLUMENFELD REGARDING
                     SUBMISSION OF ADDITIONAL EXPERT REPORTS

  OF COUNSEL:                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                Jack B. Blumenfeld (#1014)
  Adam K. Mortara                               Jeremy A. Tigan (#5239)
  J. Scott McBride                              Sarah E. Simonetti (#6698)
  Mark S. Ouweleen                              1201 North Market Street
  Matthew R. Ford                               P.O. Box 1347
  Nevin M. Gewertz                              Wilmington, DE 19899
  Tulsi E. Gaonkar                              (302) 658-9200
  Rebecca T. Horwitz                            jblumenfeld@mnat.com
  Madeline W. Lansky                            jtigan@mnat.com
  BARTLIT BECK LLP                              ssimonetti@mnat.com
  54 West Hubbard Street, Suite 300
  Chicago, IL 60654                             Attorneys for Defendant Gilead Sciences, Inc.
  (312) 494-4400

  Meg E. Fasulo
  BARTLIT BECK LLP
  1801 Wewatta Street, Suite 1200
  Denver, CO 80202
  (303) 592-3100

  Nao Takada
  TAKADA LEGAL, P.C.
  112-01 Queens Blvd.
  Forest Hills, NY 11375
  (212) 380-7804

  April 6, 2020
Case 1:18-cv-00224-CFC-CJB Document 222 Filed 04/06/20 Page 2 of 4 PageID #: 14798




  Dear Judge Burke:

          Gilead has moved for leave to serve six additional expert reports. D.I. 212, Exs. A-F. These
  reports address: (1) new scientific publications that bear on the central question of infringement;
  (2) new matter relating to infringement raised for the first time in ViiV’s reply reports; and
  (3) flawed economic modeling from ViiV’s new damages expert submitted for the first time in reply.
  Shortly after the exchange of reply reports on February 7, Gilead asked ViiV to consent to these
  supplemental/sur-reply reports. The parties conducted a telephonic meet and confer on March 12,
  2020 but were unable to reach agreement. D.I. 212, Exs. G-H.

          1. Background. Gilead and ViiV both market drugs that treat HIV by inhibiting the activity
  of the HIV integrase enzyme and preventing the integration of viral DNA into human DNA. These
  drugs are called integrase strand-transfer inhibitors, or INSTIs. ViiV alleges that Gilead’s INSTI
  compound (bictegravir) infringes ViiV’s patent on its own INSTI compound (dolutegravir) under the
  doctrine of equivalents. A central inquiry on liability is whether Gilead’s bictegravir and ViiV’s
  patented dolutegravir are “insubstantially different.”

          2. Legal Standard. Rule 37 prohibits expert disclosures outside of the Court’s scheduling
  order unless the disclosure is “substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1); see
  also Fed. R. Civ. P. 26(a)(2)(D). Courts conduct this inquiry using the Pennypack factors, which
  examine: “(1) the prejudice or surprise to the party against whom the evidence is offered; (2) the
  possibility of curing the prejudice; (3) the potential disruption of an orderly and efficient trial; (4) the
  presence of bad faith or willfulness in failing to disclose the evidence; and (5) the importance of the
  information withheld.” TQ Delta, LLC v. 2Wire, Inc., No. 13-1835-RGA, 2019 WL 1529952, at *1-2
  (D. Del. Apr. 9, 2019) (citation omitted).

           None of the experts offering supplements or sur-replies have been deposed or even have
  depositions scheduled, so ViiV will have time to prepare and thus will not be prejudiced. The
  additional reports are written and will not impact the schedule or the trial date. Finally, throughout
  the meet-and-confer process and this motion for leave, Gilead has acted in good faith. Accordingly,
  this letter focuses on the importance of the information Gilead seeks to present.

         3. Gilead Should Be Permitted To Serve Three Supplemental Expert Reports To
  Discuss Newly Published Research. Gilead requests leave to serve supplemental rebuttal reports
  from Drs. MacMillan, Reynolds, and Richman to address new, recently published scientific research.
  D.I. 212, Exs. A-C.

          After Gilead served its non-infringement rebuttal reports, but before ViiV served its reply
  reports, new HIV research was published that bears directly on the question of infringement.
  Specifically, two articles were published in the journal Science that describe substantial differences
  between bictegravir and dolutegravir. Id., Exs. I, J. Nicola Cook and others published an article that
  uses a virus similar to HIV, simian immunodeficiency virus, to describe how dolutegravir and
  bictegravir bind differently to integrase, the enzyme targeted by INSTIs. Id., Ex. I. And Dario Passos
  and others published an article that describes how bictegravir is the “most broadly potent of all
  clinically approved INSTIs” and presents data that shows differences in the resistance profiles of
  bictegravir, dolutegravir, and other INSTIs. Id., Ex. J at 1.
Case 1:18-cv-00224-CFC-CJB Document 222 Filed 04/06/20 Page 3 of 4 PageID #: 14799

  The Honorable Christopher J. Burke
  April 6, 2020
  Page 2

           By an accident of publication timing, ViiV’s experts were able to address the two Science
  articles over many pages in their reply reports—in fact, one ViiV expert is an author of the Cook
  article, although he failed to mention the article or its data in his opening report. Id., Ex. K.1
  Preventing Gilead’s experts from responding would be a windfall for ViiV. Accordingly, Gilead asks
  the Court for leave to serve the supplemental expert rebuttal reports from Drs. MacMillan, Reynolds,
  and Richman to address these articles.

         In addition, after Gilead served its non-infringement rebuttal reports, new research was
  presented at the world’s preeminent HIV conference (CROI). This research shows that bictegravir
  suppresses particular mutant forms of HIV integrase longer than dolutegravir after treatment is
  stopped and has improved activity against these integrase mutants—making bictegravir a different
  (and better) drug. Id., Ex. C ¶¶ 6-8; Id., Ex. N. Dr. Richman’s proposed supplemental report also
  addresses this new data, which is important for noninfringement and provides some of the latest
  research reinforcing the differences between bictegravir and dolutegravir. See id., Ex. N.

          4. Gilead Should Be Permitted To Provide Two Sur-Reply Reports On Questions
  Related To Noninfringement. ViiV submitted reply reports from two new experts, Dr. Stephen
  Byrn and Dr. Jennifer Dressman, who provided opinions on matters not included in ViiV’s opening
  reports. Id., Exs. O, P. Gilead requests leave to serve sur-reply reports from Drs. Morris and Taft to
  address these new opinions. See id., Exs. D, E.

         Dr. Byrn provided new and previously undisclosed infringement opinions based on infrared
  spectroscopy in reply. Id., Ex. D ¶¶ 2-4. Although ViiV’s six opening expert reports included several
  sections on the supposed similarities between bictegravir and dolutegravir, none involved infrared
  spectroscopy. Similarly, Dr. Dressman provided new and previously undisclosed opinions on
  pharmacokinetics, formulation, and co-formulation (i.e., how the process by which bictegravir is
  incorporated into the final pill affects how the body absorbs, distributes, metabolizes, and excretes
  the drug) in reply. Id., Ex. E ¶ 6 n.2. ViiV’s opening reports included no opinions whatsoever
  regarding formulation and co-formulation.

          Drs. Morris’ and Taft’s proposed sur-reply reports narrowly respond to these new opinions.
  Dr. Morris’s proposed report explains that Dr. Byrn’s attempt to define the differences between the
  crystal structures of bictegravir and dolutegravir is a misuse of infrared spectroscopy, and that
  Dr. Bryn improperly uses a methodology that is not sensitive to these compounds’ chemical
  structures. Id., Ex. D ¶¶ 5-9. Dr. Taft’s proposed report explains the flaws in Dr. Dressman’s
  analysis, such as methodological errors in her attempt to attribute bictegravir’s improved
  pharmacokinetic profile to other drugs co-formulated with bictegravir. Id., Ex. E ¶¶ 3-7.




   1
     One of Gilead’s experts, Dr. Reynolds, requested and received some of the data underlying the
   Cook article from a different co-author, and Gilead’s experts then discussed that data and provided
   it to ViiV (even though ViiV’s expert, as a co-author of Cook, already had it). But Gilead’s experts
   had access only to some of the data, not the authors’ analyses and conclusions.
Case 1:18-cv-00224-CFC-CJB Document 222 Filed 04/06/20 Page 4 of 4 PageID #: 14800

  The Honorable Christopher J. Burke
  April 6, 2020
  Page 3

         5. Gilead Should Be Permitted To Serve A Sur-Reply From Its Damages Expert To
  Address The Flawed Analyses Introduced By ViiV’s New Damages Expert In Reply. Finally,
  Gilead asks the Court for leave to serve a sur-reply from its economist, Dr. Christopher Vellturo, to
  respond to the reply report from ViiV’s new expert, Dr. Timothy Simcoe. See id., Ex. F.

          ViiV disclosed Dr. Simcoe for the first time in reply in support of its other damages expert.
  Two of Dr. Simcoe’s criticisms are relevant here. First, he identifies a coding error in Dr. Vellturo’s
  nested logit model that created the false impression that the instrumental variables (“instruments”)
  used were performing well, when in fact they needed revision. Id., Ex. R ¶¶ 40-47. Once corrected,
  Dr. Vellturo’s model has robust predictive power, meaning that the model itself squares with how
  consumers actually behaved across a wide set of data. See id., Ex. S, Vellturo Errata to Rpt. ¶ 3. But
  rather than selecting good instruments as Dr. Vellturo does in his errata, Dr. Simcoe uses poor
  instrument sets, re-runs the model, and claims that the results show Dr. Vellturo’s model is
  unreliable. In short, Dr. Simcoe uses instruments that are designed to fail.

          Second, Dr. Simcoe builds a simplified nested-logit based simulation that he claims
  contradicts Dr. Vellturo’s conclusions about which products are the closest substitute for other
  products. Dr. Simcoe argues that Dr. Vellturo’s conclusions about substitutability make the model
  unreliable. Id., Ex. R, ¶¶ 38-42. Dr. Simcoe’s simulation, however, is based on an oversimplification
  of the model and a number of flawed assumptions that render it unhelpful and misleading.

         Due to the limited scope of a response under Rule 26(e), Dr. Vellturo could not address
  Dr. Simcoe’s alternative model specifications or his flawed simulation in his January 10 errata.
  Gilead seeks leave to do so through a sur-reply. See Fed. R. Civ. P. 26(e) (describing duty to
  supplement where “the disclosure or response is incomplete or incorrect”).

          ViiV seeks billions of dollars in damages. The purpose of Dr. Simcoe’s report appears to be
  to tee up a Daubert motion regarding Dr. Vellturo’s lost-profits analysis and limit Gilead’s defenses
  before the jury. See D.I. 212, Ex. R ¶ 10(d)(“[I]t is my opinion that Dr. Vellturo’s nested logit model
  and estimates of ViiV’s lost profits are not reliable.”). Dr. Vellturo should be able to explain why
  Dr. Simcoe’s criticisms of the reliability of his model are unfounded. A denial of a sur-reply would
  unduly prejudice Gilead and undermine a resolution of this litigation on the full merits. Dr. Vellturo
  should have the opportunity to respond so that the Court and jury will have all appropriate
  information before them when evaluating ViiV’s demand for billions of dollars in damages.


                                                 Respectfully,

                                                 /s/ Jack B. Blumenfeld

                                                 Jack B. Blumenfeld (#1014)

  JBB/bac

  cc:    All Counsel of Record (via electronic mail)
